Citation Nr: 1419639	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty service from June 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claim has since been transferred to the New Orleans RO.  

In August 2013, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran submitted additional medical evidence, and waived his right to regional review of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

 
FINDING OF FACT

The Veteran has a diagnosis of PTSD that has been related by competent medical evidence to a verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for PTSD was previously denied in a May 2007 rating decision, which found that his claimed stressors could not be verified.  The Veteran did not perfect an appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013). 

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed the evidence received since the May 2007 rating decision and has determined that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been obtained.  Thus, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board will now address whether service connection for PTSD is warranted.

An April 2011 letter from a VA clinical psychologist shows that the Veteran has a diagnosis of PTSD in accordance with the DSM-IV based upon his reported history of having witnessed a plane crash in Vietnam, which killed all persons on board.  Given the consistency of his account, as well as the new evidence he has presented, the Board finds his statements to be credible.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


